DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
This is a final office action in response to Applicant's remarks and amendments filed on 3/19/2021.  Claims 1-2, 13, 16, 21, 23, 26-27 and 37-39 are currently amended.  Claims 3-9, 11-12, 14-15, 17-20, 22, 24-25, 28-36 and 40-42 are cancelled.  Claims 43-66 are newly added.  Claims 1-2, 10, 13, 16, 21, 23, 26-27, 37-39 and 43-66 are pending review in this action.
The 35 U.S.C. 102 and 35 U.S.C. 103 rejections in the previous Office Action are withdrawn.
New grounds of rejection necessitated by Applicant's amendments are presented below.
Response to Arguments
The indicated allowability of claim 25 is withdrawn in view of the newly discovered reference(s) to Aisenberg (US 3,837,339 A).  Rejections based on the newly cited reference(s) follow.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, 10, 13, 16, 21, 23 and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mair (US 2016/014038 A1) in view of Aisenberg (US 3,837,339 A).
Regarding Claim 1, Mair discloses a device comprising a glucose fuel cell [pars. 0039,0055-57; Fig. 8], the glucose fuel cell comprising:
an anode 130 configured to oxidize glucose;
a cathode 170 configured to reduce an oxidant; and
140 formed of ceramic) interposed between and in contact with the anode and the cathode.
Mair fails to disclose further a glucose sensor configured to output a glucose level signal based on a voltage of the glucose cell.  However, Aisenberg, from the same field of endeavor, discloses a device comprising a glucose fuel cell 10, the glucose fuel cell comprising an anode 18 configured to oxidize glucose, a cathode 20 configured to reduce an oxidant, a proton-conducting electrolyte (solid electrolyte – not shown) interposed between the anode and the cathode, and a glucose sensor (i.e., comprised by the circuitry 12) configured to output a glucose level signal (i.e., transmission of glucose level information) based on a voltage of the glucose fuel cell for the purpose of proving a system to monitor and control blood glucose levels of diabetics [Aisenberg – C1:L33-37, C3:L19-C5:L65, C8:L34-C9:L10; Figs. 1,4].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for an ordinary skilled artisan to have employed the teachings of Aisenberg to have modified the device of Mair, where the glucose fuel cell further comprises a glucose sensor configured to output a glucose level signal based on a voltage of the glucose cell for the purpose of proving a system to monitor and control blood glucose levels of diabetics [Aisenberg – C1:L33-37, C3:L19-C5:L65; C8:L34-C9:L10; Figs. 1,4].
Regarding Claim 13, Mair discloses where the oxidation of the glucose is catalyzed by one or more of an abiotic catalyst (e.g., platinum) [par. 0057].
Regarding Claim 16, Mair discloses where the oxidant is oxygen [par. 0020], where the reduction of the oxidant is catalyzed by one or more of a carbon nanotube supported catalyst [par. 0062], and wherein the device is configured to be implanted in a vertebrate [par. 0019].
Regarding Claim 21, Mair discloses further an electrical storage device (e.g. capacitor) coupled to the glucose fuel cell for storage of electrical power from the glucose fuel cell [par. 0064].
Claim 23, Mair discloses wherein the anode and cathode are arranged in an in-plane configuration [Fig. 8].
Regarding Claim 26, the instant claim seeks to further limit a structural limitation, “glucose level signal” outputted by a glucose sensor, by employing a mathematical concept on physical machine (i.e., the glucose sensor).  According to the MPEP, such claims are directed to an abstract idea because they described a process of organizing information through mathematical correlations, and thus, are not given patentable weight [MPEP 2106.04(a)(2)(I)(B)].
Regarding Claim 27, modified Mair discloses further a pump configured to pump insulin based on the glucose level signal [C8:L34-C9:L10; Fig. 4].
Claim 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mair and Aisenberg, as applied to claim 1 above, and further in view of Roumi (US 2013/0224632 A1).
Regarding Claim 2, Mair fails to explicitly teach the metal oxide material.  However, Roumi, from a similar problem solving area of providing a proton-conducting metal oxide electrolyte (separator) for a fuel cell comprising an anode which forms hydrogen ions by oxidizes a fuel, a cathode which reduces an oxidant, and the proton-conducting metal oxide electrolyte interposed between the anode and cathode and comprising Nafion, ZrO2, LISICON, NASICON, PEO, Li10GeP2S12, LIPON, PVDF, Li3N, Li3P, LiI, LiBr, LiCl, LiF, lithium imide, KOH, NaOH, oxide perovskite, La0.5, Li0.5TiO3, thio-LISICON, Li3.25Ge0.25P0.75S4, glass ceramics, Li7P3S11, glassy materials, Li2S—SiS2—Li3PO4, lithium nitride, polyethylene oxide, Doped Li3N, Li2S—SiS2—Li3PO4, LIPON, Li14Zn(GeO4)4, Li-beta-alumina, Li3.6Si0.6P0.4O4, Li2S—P2S5, PEO—LiClO4, LiN(CF3SO2)2/(CH2CH2O)8, NaPON, SiO2, alumina, silica glass, ceramics, glass-ceramics, water-stable polymers, glassy metal ion conductors, amorphous metal ion conductors, ceramic active metal ion conductors, glass-ceramic active metal ion conductors, an ion conducting ceramic, an ion conducting solid solution, an ion conducting glass, a solid lithium ion conductor or any combination of these as high mechanical strength material [Roumi – pars. 0007,0009,0082-83].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to have employed the teachings of Roumi to have modified the metal oxide of Mair to have included, CeO2, CeO2 doped with at least one rare earth element, a perovskite oxide of the form ABO3, which may include SrTiO3, SrZrO3, BaCeO3, BaZrO3, BaTiO3, BaTbO3, BaThO3, SrCeO3, CaZrO3, LaScO3, LaErO3, KTaO3, and combinations thereof, or be doped with an element selected from the group consisting of Y, Sc, In, Gd, Sr, Hf, Ce, Ca, Zr, Sm and combinations thereof, or be hydrate, or include SrCe1-xYbxO3 (where x is from at least 0 to at most 1); LaY1-xZnxO3 (where x is from at least 0 to at most 1); Sr2(GaNb)O6; Ba3CaNb2O9; and ZrO2, or be doped with at least one rare earth element, where the metal oxide is amorphous, as well-
	Regarding Claim 10, Mair fails to disclose where the electrolyte has a thickness from at least 10 nm to at most 10 μm. However, Roumi, from a similar problem solving area of providing a proton-conducting metal oxide electrolyte (separator) for a fuel cell comprising an anode which forms hydrogen ions by oxidizes a fuel, a cathode which reduces an oxidant, and the proton-conducting metal oxide electrolyte interposed between the anode and cathode and comprising similar material for adding mechanical strength teaches where the electrolyte has a thickness from at least 100 nm to at most 2000 μm, which overlaps the claimed ranges, establishing a prima facie case of obviousness [MPEP 2144.05(II)].
Allowable Subject Matter
Claim 43-66 are allowed.
Claims 37-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROON S SHEIKH whose telephone number is (571)270-0302.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRIAM STAGG can be reached on (571) 270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HAROON S. SHEIKH
Examiner
Art Unit 1724



/Haroon S. Sheikh/Primary Examiner, Art Unit 1724